Citation Nr: 0921555	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-28 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for otitis media.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from August 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that, in pertinent part, denied the 
Veteran's claims.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After a review of the claims folder, the Board finds that the 
Veteran's appeal must be remanded for further action.  

The Veteran underwent both VA ear disease and audiological 
examinations in August 2005.  Both examiners indicated a need 
for an examination by an ear, nose, and throat specialist, in 
regard to otitis media (i.e., to address the Veteran's 
history of a perforated eardrum).  To date, however, such an 
examination has not been afforded to the Veteran.  

The Board also notes the absence of a notice letter compliant 
with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
March 2006 notice letter did not include the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6200 (2008), and, while 
these provisions were listed in a June 2006 Statement of the 
Case, the RO has not since readjudicated the Veteran's claim.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  In this 
regard, the Veteran was not afforded due process.

Additionally, the Board notes that the Veteran has been 
diagnosed with tinnitus.  The claims file contains a medical 
report dated in March 2006 that found that the Veteran had 
right ear hearing loss related to his tympanic membrane 
perforation in service.  He was indicated to have persistent 
right sided tinnitus and hearing loss since World War II.  
The Veteran has also been service-connected for right ear 
hearing loss as related to his service-connected otitis 
media.  Based on the foregoing, the Board concludes that this 
matter should be remanded and that, upon remand, the Veteran 
should be afforded a VA examination in order to determine 
whether he has tinnitus that is related to his military 
service or is secondary to his service-connected otitis 
media.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim for an increased evaluation for 
otitis media.  This letter must provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  It is 
essential that the Veteran be informed 
that, to substantiate an increased 
evaluation claim, he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating: (i) a worsening or 
increase in severity of the disability, 
and the effect that worsening has on his 
employment and daily life; and/or (ii) 
specific measurements or test results in 
support of an increased evaluation.  The 
notice must also provide examples of the 
types of medical and lay evidence that he 
may submit.  Finally, the full criteria 
of Diagnostic Code 6200 must be included 
in the notice letter.  

2.. Then, the Veteran should be afforded 
a VA ear, nose, and throat examination, 
with an appropriate examiner, to 
determine the symptoms and severity of 
otitis media and the nature and etiology 
of the claimed tinnitus.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  In 
regard to the otitis media, the examiner 
should state whether this disability is 
productive of suppuration or aural 
polyps.  As to tinnitus, and based upon a 
review of the claims file (including the 
Veteran's own contentions) and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that tinnitus is related to 
the Veteran's period of active service, 
or was caused or permanently worsened 
beyond natural progression by the 
service-connected otitis media.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  In this regard, 
the examiner is asked to consider the 
March 2006 medical report regarding the 
Veteran's ears.

3.  After completion of the foregoing, 
the RO should again review the Veteran's 
claims.  If any determination remains 
adverse, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



